Citation Nr: 1216564	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  08-39 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a left wrist disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran had active service from June 1954 to June 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 and April 2010 rating decisions of Department of Veterans Affairs (VA) Regional Offices (RO's).  In the November 2007 decision, the RO in St. Petersburg, Florida, denied service connection for bilateral hearing loss and tinnitus.  In the April 2010 decision, the RO in Cleveland, Ohio denied compensation under  § 1151 for left distal radius fracture. 

In May 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file. 

In a September 2009 decision, the Board denied the Veteran's appeal as to entitlement to service connection for bilateral hearing loss and tinnitus.  He appealed to the U.S. Court of Appeals for Veterans Claims (Veterans Court).  In a December 2010 decision, the Veterans Court vacated the September 2009 decision and remanded the issues to the Board for further adjudication. 

In August 2011, the Board remanded this matter to the RO for further development.  

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a left wrist disability is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required on his part.  

It appears that the Veteran is raising new claims (see statement of December 2011).  The RO should take appropriate action to address this new claims in the first instance.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  Any current bilateral hearing loss is not of service origin.  

2.  Any current tinnitus is not of service origin.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, supra; see Grover v. West, 12 Vet. App. 109, 112 (1999). 

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Chronic diseases, such as organic disease of the nervous system (sensorineural hearing loss), will be presumed to have been incurred in service if it had become manifest to a degree of ten percent or more within one year of the Veteran's separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 

The Court has also held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60. 

The Veteran also claims that his current tinnitus began due to noise exposure in service.  Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking".  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1714 (28th ed. 1994). 

The Veteran stated in support of these claims that his hearing was damaged due to his time in service, particularly due to serving in an artillery unit and being near a bomb explosion on one occasion during basic training. 

The evidence, including service personnel records (SPRs), supports the Veteran's statements of time spent serving in an artillery unit.  In this case, the Board concedes that the Veteran was exposed to loud noise during his service from June 1954 to June 1956, more than 55 years (one-half century) ago.

A review of the Veteran's service treatment records reveals that he had 15/15 hearing on whispered and spoken voice testing on his June 1954 induction examination.  

In July 1954, the Veteran was seen with complaints of partial deafness in his right ear for two days.  He was noted to have bilateral impacted cerumen at that time.  There were no further complaints or findings of hearing loss in service.  

Importantly, during this examination of the Veteran's ears during the Veteran's service, while the bilateral impacted cerumen was noted, an examination of the ears did not indicate the two problems before the Board at this time following the removal of the ear wax.  Such a report provides limited probative evidence against these claims.  Simply stated, it is reasonable to assume that in treatment for an ear wax problem that if the Veteran did have hearing loss or ear ringing at this time that some mention would have been made of this problem, either by the Veteran to the examiner dealing with the ear wax problem or the examiner themselves.

Regarding the notation of "partial decrease rt ear" at this time, following the removal of the ear wax, there is simply no reference to hearing loss or tinnitus.  This finding is confirmed by the Veteran's May 1956 service separation examination, in which normal findings were reported for the ears and whispered voice testing revealed 15/15 hearing.  

There were no complaints of tinnitus or ringing of the ears noted in any service treatment record.  

There were also no complaints or findings of hearing loss or tinnitus in the years immediately following service.  

Furthermore, there were no complaints or findings of hearing loss or tinnitus noted at the time of VA examinations performed in May 1962 or May 1964, providing more evidence against this claim.

VA treatment records associated with the claims folder also do not reveal any complaints or findings of hearing loss until 2006.  In an October 2006 treatment record, the Veteran was noted to be complaining of decreased hearing for the past month or so, providing factual evidence against his own claim.  He stated that he started having ringing in the right ear and then transiently lost hearing on the right side.  It came back in a few days and then the same happened on the left side.  The Veteran reported some hearing loss with some buzzing and echoing on the left.  There was no ear discharge and no pulsatile tinnitus.  The noise sounded like a motor running.  The Veteran noted having dizziness for years but stated that it had gotten worse recently.  He indicated that when he moved his head side to side it felt like there was something moving in the ears.  He stated that he had had no previous ear problems, providing more factual evidence against this claims.

In November 2006, the Veteran stated that he was exposed to noise in the transportation corps driving 5 ton semi-trucks.  He noted that this caused him to be exposed to loud engine noises on a daily basis.  The Veteran stated that this actually started while in basic training, when he was near an explosive device that ignited, which caused hearing loss and ringing in his ears.  He indicated that he had had ringing in his ears since service.  In support of his claim, the Veteran submitted a copy of a recent audiogram showing bilateral hearing loss.  

At the time of a November 2006 VA outpatient visit, which took place on the same day that the Veteran filed his claim, it was noted that the Veteran indicated that he had significantly decreased hearing loss in his right ear which had begun a few months earlier.  The Veteran reported that the hearing returned in a few days but the same thing occurred on the left side after a few weeks.  He noted having motor-like sounds in his ears.  He stated that he had ringing in his ears for about a month prior to the incidents.  The sound had changed from a ringing type to a motor sound.  The examiner noted that the Veteran reported significant noise exposure in service, with an explosion very close to his head during training and artillery.  He stated that he was told before discharge that he had a problem with his ears.  It was also noted that a tire had hit the Veteran in the back of his head and he sustained injury to his vertebrae.  The Veteran denied any post-service or occupational noise exposure.  Tinnitus was reported for both ears and was noted to be constant.  

It was the examiner's assessment that the Veteran had bilateral mild to sloping to moderate severe sensorineural hearing loss.  The examiner stated that she could not rule out military noise exposure as a contributing factor.  Aging could also not be ruled out as a contributing factor.  

In November 2008, the Veteran was afforded a VA examination.  The examiner indicated that the claims folder was available and had been reviewed.  The examiner noted that the Veteran had whispered voice hearing of 15/15 in 1956, that he had complaints of sudden onset of hearing loss in October 2005(6), and that a November 2006 VA audiogram showed hearing loss left greater than right.  

The Veteran stated that he had had hearing loss since military service and that it was identified at the Bronx VA in 1956.  He also noted that he was injured in the Army when a tire fell on his head.  

The examiner indicated that the Veteran denied having tinnitus on three occasions.  She reported that he was a reluctant historian.  

The examiner noted that the Veteran had service from 1954 to 1956, as a noncombat Veteran who served in transportation as a truck driver.  

Military history noise exposure was an explosion of a bomb during basic training.  Civilian exposure included employment in a service station, as a truck driver, and as a mechanic.  The Veteran denied noise exposure with leisure activities.  The Veteran also denied having tinnitus, ototoxic exposure, otalgia, otosurgery, otoneurologic disease, ear pain/drainage, family history of hearing loss, facial numbness/weakness, recent/sudden changes in test/smell/swallowing, and speech.  

Following examination, the examiner rendered a diagnosis of bilateral asymmetrical sensorineural hearing loss.  

When rendering an opinion as to the etiology of the Veteran's hearing loss and tinnitus, the examiner indicated that she had reviewed the Veteran's claims folder, including his service treatment records.  The examiner stated that the Veteran's hearing loss and tinnitus were not caused by or a result of acoustic trauma in the military.  She indicated that there was no information in the file that supported the Veteran's claim for hearing loss due to acoustic trauma. She noted that the Veteran described an explosion in basic training that was not documented in his file.  He claimed tinnitus at one visit and denied it at others.  He also denied having tinnitus at the time of the examination.  The examiner noted that the Veteran stated that he was diagnosed with hearing loss at the Bronx VA in 1956, but there was no supporting evidence or reference to this examination anywhere.  The examiner also observed that the Veteran was seen for sudden onset hearing loss in 2006.  She further noted that the Veteran had other factors in his life (civilian noise exposure) that would explain the hearing loss.  

At his May 2009 hearing, the Veteran testified as to the explosion incident that was in close proximity to him during training.  He indicated that he could not hear for a period of time.  He stated that he lost his hearing at that time and then it came back.  The Veteran reported that he was seen no more than a year after service for his ear problems at the Bronx VA.  

As noted above, the Board, in September 2009, denied the claims of service connection for hearing loss and tinnitus, which the Veteran subsequently appealed.  

In support of his appeal, the Veteran submitted a February 2010 statement from his private physician, S. A., D.O.  In his statement, Dr. A . indicated that the Veteran experienced loud noise trauma when a firearm was deployed in close proximity to his ears in 1954.  He noted that the Veteran reported having hearing loss and tinnitus in both ears since that time.  Dr. A. stated that he had reviewed the Veteran's most recent audiological assessment which demonstrated a sloping moderate to moderately severe sensorineural hearing loss in the mid to high frequency range.  It was also indicated that he had been recently diagnosed with a mass involving his internal auditory canal possibly representing an acoustic schwannoma.  Dr. A. stated that it was his professional opinion that the Veteran had experienced acoustic trauma to his ears during his military service, which had contributed to his hearing loss and tinnitus.  

Following the Board decision, the Veteran indicated that he misunderstood the November 2008 VA examiner's question as he thought she was asking him if he experienced tendonitis as opposed to tinnitus.  

In vacating the Board decision in December 2010, the Court noted that although not argued by the appellant, the Secretary conceded that a remand was warranted because the Board failed to address the adequacy and the credibility of the Veteran's statements that related his bilateral hearing loss and tinnitus to service.  The Court noted that because the Board failed to provide any rationale for rejection for the Veteran's lay testimony, a remand was warranted.  The Court further observed that the Secretary also conceded that a remand was required because the Board failed to discuss the positive evidence in the record.  The Court also noted that the Board did not discuss the July 1954 record showing an indication of a partial decrease in the Veteran's right ear.  

The Court also stated that based upon the Veteran's explanation that he misunderstood the examiner's question and thought she was asking about tendonitis, as opposed to tinnitus, a new examination was required as the examiner may not have accurately captured the Veteran's disability.  

In conjunction with the Court remand, the Board remanded the matter for additional development, to include a VA examination, in August 2011.  The Veteran was afforded the requested VA examination in October 2011.  The examiner indicated that the claims folder was available and had been reviewed.  She observed that the Veteran served from 1954 to 1956.  She stated that the Veteran reported working in transportation and reported one specific incident where there was an explosion that occurred right next to him.  Post military noise exposure included working as a mechanic and truck driver with recreational noise exposure being negative.  

The Veteran denied recent or recurrent ear disease/surgery, vertigo, head trauma, ototoxic exposure, or family history of hearing loss.  History was positive for diabetes, possible TIA, and esophageal cancer.  

The Veteran stated that he currently had tinnitus and indicated that it was constant and that he had had tinnitus "forever".  Audiological evaluation revealed bilateral sensorineural hearing loss.  The examiner stated that the tinnitus was as likely as not a symptom of the hearing loss.  

With regard to the etiology of the hearing loss and tinnitus, the examiner stated that she could not resolve whether it was at least as likely as not that these were related to the Veteran's period of service without resort to speculation.  She noted that because there were only whispered voice tests in the claims folder as well as the fact that he had post military occupational noise exposure and other medical factors they may have or can affect his hearing (diabetes, cancer), she could not resolve the issue without resort to mere speculation.  As to the note "partial decrease right ear 2 days" the examiner stated that this was most likely what the Veteran reported to the examiner.  She also observed that it was stated in the same note that the Veteran had bilateral impacted cerumen, which could cause a temporary decrease in hearing.  

In an October 2011 statement, the Veteran indicated that he had had problems with noise in his ears ever since there was an explosion by his head.  

As to service connection for bilateral hearing loss or tinnitus, the Board notes that when considering in-service incurrence, the available service treatment records reveal that the Veteran had 15/15 hearing at entrance.  The Board does note that the Veteran was seen with reports of decreased hearing in the right ear on one occasion in service in September 1954 and was noted to impacted cerumen at that time.  The October 2011 VA examiner, when asked to comment on this finding, indicated that it was likely that the comment was what the Veteran was reporting to the treating medical practitioner.  She also observed that the impacted cerumen could have caused the hearing loss.  Moreover, there were no complaints or findings of hearing loss during the Veteran's remaining period of service.  

Furthermore, at the time of the Veteran's May 1956 service separation examination, normal findings were reported for the ears, with 15/15 hearing be noted on whispered voice testing.  

While the Board notes that the Veteran reported receiving treatment at the Bronx VA for hearing loss in close proximity to his release from service, there is no evidence of this in the record.  The Board does observe that at the time of VA examinations performed in May 1962 and May 1964, for other claimed disabilities, there was no hearing loss or tinnitus noted or reported on the general VA examination forms prepared in conjunction with the examinations.

The importance of these facts cannot be underestimated:  The Veteran contents that he has had these problems for over 50 years, yet in VA examinations in May 1962 and May 1965, he makes no reference to these problems, providing factual evidence against these claims.
  
VA treatment records associated with the claims folder make no reference to hearing loss or tinnitus until 2006.  The Board notes that the Veteran reported the sudden onset of hearing loss in his right ear, which subsequently disappeared, and then in his left ear, which also disappeared, at the time of an October 2006 VA outpatient visit, totally undermining the Veteran's statement that he has had these problems "forever".  Therefore, the clinical evidence does not reflect continuity of symptomatology.  The Board, however, must also consider the lay evidence of record in determining whether there is continuity of symptoms.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, the Veteran was competent to report symptoms because this requires only personal knowledge as it came to him through his senses.  Layno, 6 Vet. App. at 470.  In this regard, it is important to note that the Board routinely grants such claims based on lay evidence alone.  However, this situation is unique in that there are significant pieces of evidence that undermine what the Veteran has told both the Board and the Court.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  The Board must emphasize the multi-year gap between discharge from active duty service and initial reported symptoms of hearing loss and tinnitus, notwithstanding multiple medical examinations during this period of time.  While the Veteran has reported that he sought treatment for hearing loss in the years immediately following service, at the Bronx VA, there is no such evidence of record.  In fact, the evidence we do have clearly suggest that the Veteran did not have these problems until fairly recently.   

Moreover, treatment records which have been associated with the claims folder, dating back many years, make no reference to any report, complaints, or findings of hearing loss or tinnitus, until 2006.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

Also of note is the fact that the Veteran did not raise a claim of service connection for hearing loss or tinnitus until 2006, over 50 years following service.  If he had been experiencing continuous symptoms, it is reasonable to expect that he would have filed a claim much sooner, as he did with other problems he had during service (see Veterans claim of November 1959 - in which he cites, in detail, the problems he had in service - but then never cites to the problems at issue before the Board at this time).  

For the above reasons, continuity has not here been established, either through the clinical record or through the Veteran's own statements.  Not only that, but there are significant pieces of evidence that break any factual finding regarding a continuity of symptoms since service, undermining the Veteran's credibility with the Board. 

Moreover, while the Board does not doubt the sincerity of the Veteran's current belief that his symptoms of tinnitus have been present since his years in service, the evidence contains some inconsistencies that diminish the reliability of the Veteran's current recollections.  Based on the Veteran's conflicting statements, the Board finds that the Veteran is not credible to the extent that he reports the onset of his tinnitus.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.). 

As it relates to the statements from the Veteran asserting a nexus between hearing loss and tinnitus and active duty service, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The Board does note that it was the October 2006 VA clinician's assessment that the Veteran had bilateral mild to sloping to moderate severe sensorineural hearing loss and that she could not rule out military noise exposure as a contributing factor.  However, she also reported that aging could also not be ruled out as a contributing factor.  The Board finds this opinion too speculative.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  See also Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (indicating that a doctor's opinion was too speculative when stating a disability "may be" related to service because this also was tantamount to saying the disability "may not be" related to service).  See also, Perman v. Brown, 5 Vet. App. 227, 241 (1993) and Winsett v. West, 11 Vet. App. 420, 424 (1998).  

The Board further observes that the Veteran's private physician, Dr. A., in his February 2010 statement indicated that it was his professional opinion that the Veteran had experienced acoustic trauma to his ears during his military service which had contributed to his hearing loss and tinnitus.  The Board notes that this is based upon information supplied by the Veteran.  The Board further notes that the Court has repeatedly declined to adopt a "treating physician rule" that would require giving additional evidentiary weight to the opinion of a physician who treats the veteran regularly.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Harder v. Brown, 5 Vet. App. 183, 188 (1993); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); Chisem v. Brown, 4 Vet. App. 169 (1993) 

In contrast, the November 2008 VA examiner, following a review of the claims folder and a thorough examination of the Veteran, stated that the Veteran's hearing loss and tinnitus were not caused by or a result of acoustic trauma in the military.  In support of her opinion, she noted that there was no information in the file that supported the Veteran's claim for hearing loss due to acoustic trauma and observed that the explosion the Veteran described in basic training was not documented in his file.  She also observed that the Veteran claimed tinnitus at one visit and denied it at others, including at the time of her examination.  She also noted that the Veteran was seen for sudden onset hearing loss in 2006 and that there were other factors in his life (civilian noise exposure) that would explain the hearing loss.

While the Court indicated that there may have been some misunderstanding on the Veteran's part as to whether he was asked whether he had tinnitus or tendonitis, which he clearly denied having, it is unclear as to why the Veteran would believe an audiologist would ask the Veteran if he had inflammation of a tendon (i.e. tendonitis) in an examination to determine the nature, extent, and (most importantly) etiology of his tinnitus, an examination the Veteran himself had requested be rescheduled on this very issue (see Veteran's November 2007 notice of disagreement).  The Veteran clearly understood what "tinnitus" was as he had filed a claim for this disability several years earlier and had asked for this examination.  

In any event, when evaluating the weight of medical evidence, the Board is guided by the principle that the probative value of a medical opinion largely rests upon the extent to which such opinion is based upon a thorough evaluation of the Veteran's medical history, including but not limited to the medical evidence contained in the claims file.  See, e.g. Miller v. West, 11 Vet. App. 345, 348.  The Board may examine the factual foundation of a medical opinion, including whether the physician had access to relevant information of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008). 

In this regard, the Board finds that the opinion of the November 2008 VA examiner is more probative.  In contrast to the February 2010 statement from the Veteran's treating physician, the November 2008 VA examiner reviewed the Veteran's entire claims file (which is not required, but helpful, particularly for the factual reasons cited above), which at the time included his service treatment records, VA treatment records, previous examination reports, statements from the Veteran, and she interviewed and examined the Veteran.  Based on all of the evidence, the examiner rendered an opinion that was supported by a detailed and complete rationale.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  Thus, the Board finds this opinion to be the more probative evidence of record.

As to the October 2011 VA examiner's report, wherein she stated that she could not render an opinion as to the etiology of any tinnitus or hearing loss without resort to speculation, the Board notes that in conjunction with this opinion, the examiner supplied detailed rationale as to why she could not render the requested opinion.  Thus, her opinion substantially complied with the Board's request that complete rationale be supplied for all opinions that were rendered.  Unfortunately, her opinion neither supports the Veteran's claim nor provides evidence against his claim. 

In this regard, the Board agrees with the examiner's position:  In most cases it would be a total resort to speculation for a VA examiner in 2011 to determine if the Veteran had hearing loss or tinnitus based on military service more than one-half century ago.  The requests for these types of medical opinions typically do not result in tangible/useful medical opinion evidence that can be used to effectively adjudicate such claims, particularly in this case where there is such a lack of medical evidence or any history of any type of hearing loss or tinnitus until decades after service.  In such cases, a detailed review of the facts of the case must be undertaken by the Board in order to determine the consistency of the Veteran's contentions over time.  A medical provider cannot, and should not, be asked to make the critical factual determination of whether the contention of hearing loss or tinnitus since the Veteran's was discharged from service (as the Veteran now contends) is a contention that should be believed.

Simply stated, this claim must be address on the facts, not on medical opinion evidence based on speculation of what the Veteran did, or did not, have wrong with his ears over fifty years ago.   

No one fact in this case provides the basis to deny these claims, however, the facts, as a whole, when taken together, provide a picture that seriously undermines the Veteran's recollection of events.

For example, in a recent letter from the Veteran to the Veteran's Court (undated) the Veteran cites a November 1961 VA medical record in support on his claim.  In it, he once again indicates he was misinterpreted by a VA examiner who, in November 1961, writes:

Patient had a stuffed right ear four to five days ago.  The rest is non-contributory.  

In 2011, the Veteran states that what he actually said in 1961 to this examiner was not the above, but as follows:

What I said was "I had a bomb blast go off along side of my head four or five [years?] ago and that ever since then, I hear noise in my ears.  And sometimes if feels stuffed up and I can't hear."

The Board finds the Veteran's recollection of events from 1961 to be not credible.  This is not simply a situation where the word "tinnitus" was allegedly mistaken for "tendonitis" in a Veteran with hearing problems, but a complete re-wording of a VA examination report from fifty years ago which clearly cites a "stuffed right ear" but makes no mention of either hearing loss or ringing in the ears.  The Board's finding is completely consistent with other evidence of record, including the VA examination of May 1964, in which the Veteran cites such symptoms as occasional headaches and stiffness in his neck, but makes no reference to hearing problems or ringing in his ears, or the VA examination of May 1962, in which the Veteran cites back pain, but again makes no reference to hearing loss of ringing in the ears, or in his claim of November 1959, in which the Veteran cites two specific problems he believes are the result of service, but does not cite the problems before the Board at this time (notwithstanding the fact that the Veteran's central contention is that he has had these problems since service) and, finally, the VA treatment record in October 2006, in which the Veteran states to the examiner the following: "No pre ear problems", making no reference to a "bomb blast"  that "ever since" has given him "noise in my ears".  

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for hearing loss and tinnitus and the doctrine of reasonable doubt is not for application, therefore, his claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

Duty to Assist and Notify
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Board notes that the appellant's status has been substantiated.  The Board observes that in a December 2006 letter, the RO provided the appellant with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter also told him to submit relevant evidence in his possession. 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was also provided with notice as to the disability rating and effective date elements of the claim in the December 2006 letter.  

VA has also complied with its duty to assist the Veteran in substantiating the claim.  It appears that all pertinent post service treatment records have been requested and that all available records have been obtained.  The Board also reviewed "Virtual VA" for any other pertinent records.  

The Veteran was afforded several VA examinations throughout the course of the appeal.  The results from these examinations are sufficient in order to properly address the Veteran's claim.  Moreover, there is other evidence of record sufficient to properly address the Veteran's claim, including numerous VA and private treatment records.  The Board also notes that the August 2011 remand was substantially complied with in that the examiner provided an opinion concerning the Veteran's hearing loss and tinnitus with detailed rationale to support her opinion.  

The appellant has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative, and through his testimony at the May 2009 Travel Board hearing.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the appellant have been met, and no further action is necessary to assist the appellant in substantiating this claim.


ORDER

Service connection for hearing loss is denied. 

Service connection for tinnitus is denied.  


REMAND

With regard to the § 1151 wrist issue, the Board, in its August 2011 remand, noted that the RO denied that claim in the April 2010 decision and provided the Veteran with notice of the decision on May 3, 2010.  The Board further observed that the RO, on May 11, 2010, received a notice of disagreement with that decision.  The Board observed that the record before it did not show that the disagreement was resolved.  Hence, the next step in the process was for the RO to issue a statement of the case. The Board noted that unless the Veteran withdrew his appeal or the RO granted the benefit sought, the RO had to provide the Veteran with an appropriate statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995). 

The Board requested that the RO provide the Veteran with a statement of the case as it related to this issue.  

Subsequent to the Board remand, it was indicated that the Veteran had not withdrawn the § 1151 wrist issue.  However, it does not appear that the RO has issued a statement of the case as is required both procedurally and in accordance with the prior Board remand (it appears that the claims file may have been with the Veterans Court).

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that the Board has duty to insure compliance with remand orders.  Id. 

Accordingly, the case is REMANDED for the following action: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

The AOJ must issue a statement of the case addressing the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a left wrist disability denied by the RO in its April 2010 rating determination.  The RO must inform the Veteran that in order to complete the appellate process for this matter, he must submit a timely substantive appeal to the RO.  If the Veteran completes his appeal by filing a timely substantive appeal, the matter must be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


